Citation Nr: 1529822	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for coronary artery disease (claimed as a cardiovascular disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that in an August 2013 statement the Veteran withdrew his claim for an increased rating for hypertension.  The RO subsequently issued an August 2013 statement of the case for the hypertension issue.  However, the Veteran did not file a substantive appeal as to that issue.  As such, that issue is not before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected coronary artery disease is more severe than indicated by his 10 percent disability rating.

The last VA examination of record is from May 2010; however, that examination did not provide adequate information for rating purposes.  Furthermore, in an October 2013 letter, a Dr. L.M.M. de Jaramillo indicated that the Veteran's disability may be more severe than previously indicated.  To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board also notes that the Veteran receives treatment through the Brooks Army Medical Center and possibly the San Antonio VA Medical Center.  Therefore, while on remand, treatment records from the Brooks Army Medical Center (dated from April 2010 to the present) and any unassociated VA medical records from the San Antonio VA Medical Center should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain any unassociated treatment records from Brooks Army Medical Center (dated from April 2010 to the present) and the San Antonio VA Medical Center.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been accomplished, the AOJ should schedule the Veteran for an examination to determine the current nature and severity of his service-connected coronary artery disease.  The entire claims file and a complete copy of this REMAND should be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies (specifically including metabolic equivalents, or METs) should be completed unless contraindicated.  

If exercising testing is not possible for medical reasons, the examiner should provide an estimation of the level of activity (expressed in METs and supported by specific examples) that results in dyspnea, fatigue, angina, dizziness, or syncope.  

The VA examiner should also comment on the functional impairment caused solely by the service-connected disability.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

